Citation Nr: 9911862	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-33 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for hearing loss

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

A hearing was held before a Member of the Board sitting in 
Montgomery, Alabama, in November 1998. The undersigned Member 
was designated by the Chairman of the Board to conduct such a 
hearing.  A transcript of the hearing testimony has been 
associated with the claims file.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998).  The United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) has held 
that the duty to assist also includes providing a thorough 
and contemporaneous medical examination, which takes into 
account prior medical evaluations and treatment.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).  The Court has also held 
that when the Board concludes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination. Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  This duty to assist also involves obtaining relevant 
medical reports where indicated by the facts and 
circumstances of the individual case. See Abernathy v. 
Principi, 3 Vet.App. 461 (1992); Roberts v. Derwinski, 2 
Vet.App. 387 (1992); Schafrath v. Derwinski, 1 Vet.App. 589 
(1991); Littke v. Derwinski, 1 Vet.App. 90 (1990); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).



Bilateral hearing loss

In a Board hearing at the RO in November 1998, the veteran 
stated that he had ringing in his ears after service.  He had 
been a loader in a 5 inch gun turret, and he knew it was 
ruining his hearing because his ears hurt, and they would not 
stop ringing.  He testified that he reported it to a VA 
examiner in 1946, but "they just passed me off."  He 
reportedly was at the VA hospital in Tuscaloosa secondary to 
an attack of appendicitis.  He noticed that the telephone 
would ring and he would answer it.  Later he would still hear 
ringing and answer it again.  While he did not notice a 
hearing loss immediately, he claimed the hearing loss was on 
and off from 1946.  He began using hearing aids in 1970, but 
apparently no longer wore them.  He was first told he had 
high frequency hearing loss in the early 1950s, but could not 
remember the audiologist's name. It does not appear that the 
RO attempted to locate the 1946 VA examination records, or 
any other treatment records, VA, or private relating to the 
hearing disorder and hearing aids.  These records should be 
obtained prior to adjudication.  An ear examination and 
audiological evaluation should be performed prior to 
adjudication so that all pertinent information is on file. 

PTSD

The veteran contends that he has PTSD as a result of his 
service in World War II. The Board notes that there is VA 
Medical Center (VAMC) medical evidence in the claims file of 
a current diagnosis of PTSD.  Service medical records are 
silent regarding any trauma, injury, complaints, or 
psychiatric disorders during service.  The record indicates 
that he was a seaman, first class in service.

While this case was undergoing development, the Court entered 
a decision in the case of Cohen v. Brown, 10 Vet. App. 128 
(1997).  The holding in this case, and the VA's use of the 
4th edition of the Diagnostic and Statistic Manual (DSM IV) 
require additional development and initial consideration by 
the RO.

The current record does not reveal verified stressors that 
are the result of the appellant's being in organized combat 
with the enemy.  Testimony was provided at the personal 
hearing, which might, if additional details are discerned, 
provide sufficient stressors to sustain a diagnosis.  
Therefore the stressors are in need of some verification.  
The Board recognizes that the RO attempted to obtain detailed 
information from the veteran regarding his stressors.  He has 
given a somewhat vague history of his experiences in WWII, 
and has not provided the information requested by the RO that 
could be utilized in obtaining verification.  Nevertheless, 
as the issue is otherwise in REMAND status, another attempt 
should be made by the RO.  This is especially true in view of 
the testimony provided which included some additional 
information concerning the lightning accident and death of 
two sailors, and a near drowning incident, that might be 
verified.  

Service records show that he received, among others, the 
Philippine Liberation Medal, Victory Medal, American Theater, 
and Asiatic Pacific Medals.  These awards do not 
automatically constitute recognition of combat service.  His 
military occupational specialty (MOS) appears to have been a 
sailor first class while in service.  

The question of whether the veteran was exposed to a stressor 
in service is a factual determination, and Department of 
Veterans Affairs (hereinafter VA) adjudicators are not bound 
to accept a veteran's statements in this regard simply 
because treating medical providers have done so.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Although the RO made some efforts to obtain details 
about the veteran's military service, the Board concludes 
that in this case further efforts are warranted under the 
duty to assist. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  

It may be possible that a veteran who did not have a combat 
MOS and did not receive combat awards or decorations 
nevertheless "engaged in combat with the enemy."  However, 
unless other service department evidence can be developed to 
show such engagement, the veteran must provide evidence to 
corroborate his testimony that the stressor he claims to have 
experienced in service actually did occur.  38 C.F.R. § 
3.304(f); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1991); 
Zarycki v. Brown, 6 Vet. App. at 92, citing Manual M21-1, 
Part VI, para. 7.46(e).

In attempting to obtain this evidence, the RO should inform 
the veteran that his cooperation is essential to this task.  
The Court has noted that in cases such as this one, "[t]he 
factual data required, i.e., names, dates and places, are 
straightforward facts and do not place an impossible and 
onerous task on [the veteran].  The duty to assist is not a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. at 193.  
If upon remand the RO is unsuccessful in developing evidence 
to show that the veteran engaged in combat with the enemy, 
the RO must inform the veteran that he is required to submit 
"other credible supporting evidence," such as the 
statements of fellow service members who witnessed the 
stressful events that the veteran alleges he experienced in 
service.  38 C.F.R. § 3.304(f); Doran v. Brown, 6 Vet. App. 
at 289.

If sufficient evidence is developed so that the RO finds as 
fact that the alleged stressor actually occurred, the next 
step in adjudicating the claim is to determine whether the 
stressful event was sufficiently grave or severe so as to 
cause post-traumatic stress disorder.  The Court has held 
that this determination is a medical matter, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  West v. Brown, 
7 Vet. App. 70, 78-79 (1994).

It is noted that the appellant applied for a VA 
hospitalization in 1948.  At that time he reported being 
nervous.  A psychoneurosis, noted to be anxiety was the 
impression.  The appellant was not hospitalized.  
Consideration should be given as to whether there is evidence 
that this disorder was chronic from that time.

TDIU

Service connection for residuals of transitional cell 
carcinoma of kidney and bladder with creation of ileo conduit 
and penile prosthetic implant, was granted by the Board in a 
January 1994 decision.  A 60 percent service connected rating 
was assigned by the RO, which is currently in effect.  This 
is the only service connected disorder at this time.

Initial review of the evidentiary record indicates that 
additional evidentiary development should be accomplished 
prior to final appellate determination, for the following 
reasons.

In the November 1998 Board hearing, the appellant noted that 
he last worked on a full-time basis in 1984. He testified 
that he lost his left kidney, and was about to lose his 
bladder.  He had numerous operations for the condition.
 
A VA examination should be scheduled and the examiners are 
also to give a medical opinion as to the appellant's 
employability.  In addition, if he is found to be 
unemployable, a medical opinion is required as to whether 
this was solely due to his service connected disabilities, or 
was also related to non- service disabilities, as well as 
several other unrelated factors such as age.  In order to 
clarify the veteran's disability picture, the Board concludes 
that a medical opinion is required.  The physician's should 
also have an opportunity to address the extent of functional 
and industrial impairment from the veteran's service 
connected disability.  

In reaching the determinations as to these questions, the RO 
is reminded that the Board may only consider independent 
medical evidence and not the Board's own medical judgment or 
the medical opinion of RO adjudicators. Colvin v. Derwinski, 
1 Vet. App. 171, 172 (1991); Tucker v. Derwinski, 2 Vet. App. 
201, 203 (1992); and Futch v. Derwinski, 2 Vet. App. 204, 206 
(1992).

The outcome of the veteran's claim of entitlement to TDIU 
depends on the outcome of a complete physical and psychiatric 
examination, and medical opinion as to the severity of the 
veteran's service connected disorders.  

Accordingly, the RO should undertake all additional 
development required, including examination of all the 
appellant's service- connected disabilities and a social and 
industrial survey, to properly adjudicate the appellant's 
claim of entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disabilities.  The case is remanded as follows:

1. The RO should contact the veteran as 
needed, to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private, VA or military) which 
treated him for kidney and bladder 
cancer, hearing loss, PTSD, or any 
psychiatric disorder, not already 
associated with the claims file. After 
securing the necessary release, the RO 
should obtain these records.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  An 
attempt to obtain records from a 1946 
hospitalization for appendicitis should 
be undertaken.  The appellant is also 
requested to provide any available 
information concerning the receipt of 
hearing aids for hearing impairment, 
reportedly in the 1970's.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998)

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed 
stressful events he experienced during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail, as well as 
statements of fellow service members.  
He should be advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events he claims to have experienced, 
and he must be asked to be as specific 
as possible because without such details 
an adequate search for verifying 
information cannot be conducted. He is 
further advised that failure to respond 
may result in adverse action.

3.  When the additional information is 
obtained, the RO should review the file 
and prepare a summary of all the claimed 
stressors, and names of sailors reported 
killed or wounded by appellant.  This 
summary, and all associated documents, 
should be sent to the United States 
Armed Services Center for Research of 
Records (USASCRUR) formerly United 
States Army and Joint Services 
Environmental Support Group (ESG) or 
other appropriate organization.  This 
organization should be requested to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  Specifically, it should be 
determined whether any of the ships to 
which the appellant was assigned had 
landing parties that entered Japan while 
in the area.  Again, this will be 
dependent on sufficient information 
being assembled so that such search can 
be made.  The need for the appellant's 
cooperation in this matter can not be 
over emphasized.

4.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, as to whether 
the veteran "engaged in combat with the 
enemy."  If so, the RO should accept 
the veteran's lay testimony -- in the 
absence of evidence to the contrary and 
as long as it is credible and consistent 
with the circumstances of service -- as 
conclusive evidence of the occurrence of 
the stressor.  If the RO determines that 
the evidence does not show that the 
veteran "engaged in combat with the 
enemy," the RO should consider all 
credible supporting evidence developed 
to show that the veteran did experience 
the alleged stressors and determine 
whether the evidence is sufficient to 
establish the occurrence of the 
stressor.

5. The RO should obtain and associate 
with the claims files any pertinent 
Social Security Administration 
determination which may have awarded SSA 
disability benefits.  If he has not been 
awarded disability, or gets Social 
Security due to age, then no further 
development need be undertaken.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made. 

6. The RO should schedule a social and 
industrial survey.  To the extent there 
is an attempt to complete the survey that 
is unsuccessful, the claims folder should 
contain documentation of the attempts 
made, and the reason for the failure to 
complete it.  

7.  Thereafter, but whether additional 
records are obtained or not, the 
appellant should be scheduled for VA 
examinations to determine oncological, 
ENT, audiometric, and psychiatric 
findings.  These examinations should 
delineate any symptoms attributed to the 
service connected bladder and kidney 
disorder, as well as to the claimed 
hearing disorder, and PTSD.  The entire 
claims folders should be reviewed by the 
examiner(s) prior to the examination(s), 
and a statement to that effect must be 
included in the examination report.  All 
indicated tests and studies should be 
performed. The degree of functional 
impairment or interference with 
employability, if any, by the service- 
connected kidney and bladder cancer 
should be described in detail. If these 
matters cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the reports. 

a)  Regarding the hearing disorder, after 
reviewing the claims folder, including 
any records obtained pursuant to the 
above paragraph, the examiner(s) should 
render an opinion as to whether the type 
of hearing loss found (if any) is more 
likely than not related to acoustic 
trauma or some other cause such as 
advancing age.  In rendering this 
opinion, consideration should be given to 
the negative findings noted on the 
separation examination, all post-service 
employment, as well as experiences in 
service.  

b)  Regarding PTSD, the appellant should 
be examined by a board of two (2) 
psychiatric examiners who have not 
previously examined or treated the 
veteran, to determine the diagnoses of 
all psychiatric disorders that are 
present.  The RO must specify for the 
examiner the stressor or stressors that 
it has determined are established by the 
record and the examiner must be 
instructed that only those events may be 
considered for the purpose of 
determining whether appellant was 
exposed to a stressor in service.  The 
examiners should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status.  (Again 
consideration should be given to the 
1948 finding of a psychoneurosis noted 
on a request for hospital admission.)  
To the extent that psychological testing 
is indicated, those studies should also 
be conducted.

If the diagnosis of PTSD is deemed 
appropriate, the examiner is requested 
to express an opinion as to the 
following questions; 

(1) Were any of the alleged stressor, 
found to be established by the record, 
sufficient to produce PTSD?

(2) Is there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD or between 
the PTSD and the 1948 psychoneurosis?

8. Following completion of the above 
actions, the RO must review the claims 
folder and any additional evidence, and 
ensure that all of the foregoing 
development have been conducted and 
completed in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented. Specific attention 
is directed to the examination reports. 
If it does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Ardison v. Brown, 6 Vet.App. 
405, 407 (1994); Abernathy v. Principi, 3 
Vet.App. 461, 464 (1992); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

9. The RO should then readjudicate the 
issues on appeal  If any determination 
remains adverse to the claimant, the 
appellant should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, fully 
cites any applicable laws and regulations 
not previously cited, and the reasons and 
bases for the decision reached. The 
appellant should be given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
purpose of this REMAND is to further develop the record and 
the Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case. 
No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


